DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.

Examiner's Remark
The broadest reasonable interpretation of a method (or process) independent claim 1 having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 

The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation 

Response to Amendment
This office action is in response to applicant’s communication filed on February 8th, 2021. The applicant’s remark and amendments to the claims were consider with the results that follow.
In response to the last Office Action, claims 1, 6-7, 9, 14-15, 17, and 19-20 are amended. As a result, claims 1-20 are pending in this application.

Response to Arguments
Applicant’s argument, see pg. 12-13, filed on February 8th, 2021, with respect to the rejections of independent claims 1, 9, and 17 under 35 U.S.C 103, where the applicant asserts that JEIDE does not teach or suggest "storing, for each of a plurality of changes at each client-side subsystem, change data and an associated key as an entry in a respective synchronization queue; and synchronizing, for each client-side subsystem, the entries in the respective synchronization queue with the backend sub-system when the corresponding client-side subsystem is online".

Examiner respectfully disagrees. JEIDE teaches “storing, for each of a plurality of changes at each client-side subsystem, change data and an associated key as an entry in a respective synchronization queue” (See JEIDE: [0120]-[0121]; After an insert or update operation has finished storing the data object in a local data store on the mobile device, the client sync agent reads the current data object version from the mobile PIM data store and includes it in the response results sent back to the sync engine object. The sync engine object then stores this RecordVersion in the ID mapping table depicted in table 1 above…when subsequent update or delete operations occur, the sync engine object will include the previous RecordVersion value it had saved in the ID mapping table. [0126]; Now assume that the sync engine object receives another update from the client sync agent indicating the client change. As the sync engine object already has a request queued for this particular data object, it will add another record to its ID mapping table as shown in Table 5 and will add a corresponding record to its Queued Requests table as shown in table 6…The client sync agent will eventually receive the queued update request. The RecVer sent by the sync engine object was V100, but according to the current state of the actual data, the RecVer is V200. Thus, it is in conflict).

JEIDE further teaches “synchronizing, for each client-side subsystem, the entries in the respective synchronization queue with the backend sub-system when the corresponding client-side subsystem is online" (See JEIDE: [0138]; In step 1058, outstanding asynchronous calls to InsertRecord are made. This step is performed after the target is online. In this step, once the target is online and receives a request to make a method call, the method call is made on the target, the method is executed on the target, and the control is passed to step 1070 where the results of the method call will be queued until the target is connected to the source system. Any asynchronous calls queued in the target system's request cache are made in this step and control is passed to step 1070. [0140]; In step 1072 an evaluation is made regarding whether the target system involved in the synchronization can connect to the source system).

As such, JEIDE teaches “storing, for each of a plurality of changes at each client-side subsystem, change data and an associated key as an entry in a respective synchronization queue” (See JEIDE: [0120]-[0121]; After an insert or update operation has finished storing the data object in a local data store on the mobile device, the client sync agent reads the current data object version from the mobile PIM data store and includes it in the response results sent back to the sync engine object. The sync engine object then stores this RecordVersion in the ID mapping table depicted in table 1 above…when subsequent update or delete operations occur, the sync engine object will include the previous RecordVersion value it had saved in the ID mapping table), synchronizing, for each client-side subsystem, the entries in the respective synchronization queue with the backend sub-system when the corresponding client-side subsystem is online (See JEIDE: [0138]; In step 1058, outstanding asynchronous calls to InsertRecord are made. This step is performed after the target is online. In this step, once the target is online and receives a request to make a method call, the method call is made on the target, the method is executed on the target, and the control is passed to step 1070 where the results of the method call will be queued until the target is connected to the source system. Any asynchronous calls queued in the target system's request cache are made in this step and control is passed to step 1070. [0140]; In step 1072 an evaluation is made regarding whether the target system involved in the synchronization can connect to the source system).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, recites, “generating, when[[if]] the entry corresponds to a newly created base document, a new backend key associated with such newly created base document, and mapping the new backend key to a client key generated at the corresponding client-side subsystem and associated with the newly created base document to form a mapped key pair in a key mapping table; and assigning, when[[if]] the entry corresponds to a newly created base document or a base document …”. Accordingly independent claim 1 recite contingent limitations that require only steps that must be performed and does not include the steps that are not required to be performed because the condition (s) precedent are not met (See Examiner’s Remark on pg. 2-3). 

Independent claim 1 recites, “generating, when[[if]] the entry corresponds to a newly created base document, a new backend key associated with such newly created base document… and assigning, when[[if]] the entry corresponds to a newly created base document or a base document previously synchronized by the back-end system…”, however it does not include steps that are not required to be performed.  It is unclear which condition happens next, if the above limitation is not met. 

Accordingly, applicant specification it appears to indicate on [0054], “On the other hand, if the document is not a newly created document, the process proceeds to step 445. At step 445, the process determines if this is a change of a newly created document within the same offline session. A change to a newly created document has a temporary or client key assigned to it. The temporary key of the change is the same as that of the newly created document. The change, for example, includes the use of the data of the newly created document. If the document is not a newly created document and has a temporary key, the process proceeds to step 455”.  This specification passage above explains the two conditions, one being the alternative for the other, 

Alternatively, dependent claims 6 recite similar limitations similar to independent claim 1. Examiner requests the applicant to amend the claims accordingly to rectify the issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8-10, 13-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent Application Publication 2009/0282125 issued to JEIDE et al. (hereinafter as "JEIDE").

	Regarding claim 1, Jeide teaches a computer implemented method for synchronizing data comprising: receiving, by an inbound queue at a back-end system over a communications network (Jeide: [0109]; If the sync engine object receives a second update, modification, or delete request from a client sync agent when the first operation is still in the process of being handled, it will queue an appropriate request to the other client sync agent to act on the data, but it will send the request as Queued requests that are paused are never sent to the client interface on the mobile device and/or the client interface on servers until they are resumed {Examiner correlates the back-end system as the server side in which receives the data and queues them and is not sent to the client mobile until resume (resynchronize)}),

offline change data originating from synchronization queues on each of a plurality of client-side subsystems, the offline change data being generated at such client-side subsystems when such client-side subsystems are not connected to the back-end system over the communications network (Jeide: [0110]; There exists a potential for timing problems when multiple, simultaneous changes are made to a data object wherein one of the changes is made on a mobile device that is offline (i.e., completely disconnected from the wireless network). For example, when an email message or calendar entry is composed, edited, or deleted on a mobile device that is not connected to the network and a simultaneous change occurs on the enterprise email server to the same message or calendar entry, there is potential for a synchronization conflict. [0136]-[0138]; In step 1054 an evaluation is made regarding whether the target involved in the synchronization is offline. For example, if the target is a mobile client device, it may be offline due to being shut down or rebooted by a user. If the target is a server, it may be temporarily offline due to a scheduled shutdown (i.e., for scheduled maintenance) or an unscheduled reboot/restart. In step 1056, information needed for the method calls on the target are saved in the target system's request cache while the target is offline. In an embodiment, control is passed based upon events (i.e., triggered by events) to determine if the target system is still offline. In step 1058, outstanding asynchronous calls to InsertRecord are made. This step is performed after the target is online. In this step, once the target is online and receives a request to make a method call, the method call is made on the target, the method is executed on the target, and the control is passed to step 1070 where the results of the method call will be queued until the target is connected to the source system {Examiner correlates the target system as determining how the offline change data is queue until re-synchronized, thus if the target is the client (client is offline due to shutdown), the requested data is queue and upon online again the request of data is then queue until reconnected}), 

the offline change data being either the creation of a new based document or a modification of a pre-existing existing based document when the respective client-side subsystem is not connected to the back-end system (Jeide: [0109]; If either ID has changed, the sync engine object will cancel the original request and re-submit it using the new IDs based on the previous change. According to an embodiment of the synchronization system, the sync engine object will change the function parameters and resume rather than canceling and resubmitting the request {Examiner correlates the existing ID in the system as pre-existing document in such if a change is applied, the it will update according and re-submit with the previous change}); 

synchronizing, by the back-end system, each of a plurality of entries in the synchronization queues until all such entries are processed by: generating, when[[if]] the entry corresponds to a newly created base document, a new backend key associated with such newly created base document (Jeide: [0091]-[0093]; When client sync agent 164 receives the call to UpdateRecord, it may use the PIM data store objects to insert the data object into its mobile PIM data store, such as mobile PIM data store 318 depicted in FIG. 3. In step 854, when the mobile device connects to the server running server sync agent 128, the outstanding AsyncMethodInvocation call to InsertRecord is run to insert the new data object on the mobile device. After the data object is inserted, client sync agent 164 knows the real RecordID that was used for the new object so that client sync agent 164 can return the new RecordId for the output ID argument in the UpdateRecord results. In step 856, results are stored in the Results Cache on the mobile device running client sync agent 164 until they are successfully delivered to the server in case the connection to the server is lost), and

 	mapping the new backend key to a client key generated at the corresponding client-side subsystem and associated with the newly created base document to form a mapped key pair in a key mapping table (Jeide: [0095]; Once sync engine object 124 has the results and the new RecordID that mobile device 160 actually used, it can update the mapping in its local ID map so that mobile device 160 knows the device local unique identifier (LUID) in case the data object later needs to be updated or deleted. [0098]; At this point, according to an embodiment, client interface for mobile device 246 will look into its local ID map to determine if it has already synchronized this particular data object to the server. The client interface for mobile use a call to invoke the UpdateRecord method in sync engine object 124. If the client interface for mobile device 246 determines that there is no existing record ID mapping in its ID map, it will use an empty RecordId in the call to UpdateRecord); and 

assigning, when[[if]] the entry corresponds to a newly created base document or a base document previously synchronized by the back-end system (JEIDE: [0107]; If the sync engine object finds a match, then it looks up the matching ID for the given client sync agent and forwards the update using the appropriate local unique identifier (LUID). If the LUID changes after the update has occurred, the sync engine object will know about the new ID in the results of the method call. From here, the sync engine object can update the LUID in the ID mapping table), 

a pre-existing backend key associated with the newly created base document or the previously synchronized base document, and storing change data specified by the entry processed in the backend sub-system (JEIDE: [0107]; When the sync engine object is notified of a modified data object, it will look up the ID in the ID mapping table. If the sync engine object finds a match, then it looks up the matching ID for the given client sync agent and forwards the update using the appropriate local unique identifier (LUID). If the LUID changes after the update has occurred, the sync engine object will know about the new ID in the results of the method call. From here, the sync engine object can update the LUID in the ID mapping table);

 	NAI- 1516211341v12Attorney's Docket No.: 14291-394-999/ 150748US02 storing, for each of a plurality of changes at each client-side subsystem, change data and an associated key as an entry in a respective synchronization queue (JEIDE: [0120]-[0121]; After an insert or update operation has finished storing the data object in a local data store on the mobile device, the client sync agent reads the current data object version from the mobile PIM data store and includes it in the response results sent back to the sync engine object. The sync engine object then stores this RecordVersion in the ID mapping table depicted in table 1 above…when subsequent update or delete operations occur, the sync engine object will include the previous RecordVersion value it had saved in the ID mapping table. [0126]; Now assume that the sync engine object receives another update from the client sync agent indicating the client change. As the sync engine object already has a request queued for this particular data object, it will add another record to its ID mapping table as shown in Table 5 and will add a corresponding record to its Queued Requests table as shown in table 6…The client sync agent will eventually receive the queued update request. The RecVer sent by the sync engine object was V100, but according to the current state of the actual data, the RecVer is V200. Thus, it is in conflict); and 

synchronizing, for each client-side subsystem, the entries in the respective synchronization queue with the backend sub-system when the corresponding client-side subsystem is online (JEIDE: [0138]; In step 1058, outstanding asynchronous calls to InsertRecord are made. This step is performed after the target is online. In this step, once the target is online and receives a request to make a method call, the method call is made on the target, the method is executed on the target, and the control is passed to step 1070 where the results of the method call will be queued until the target is connected to the source system. Any asynchronous calls queued in the target system's request cache are made in this step and control is passed to step 1070. [0140]; In step 1072 an evaluation is made regarding whether the target system involved in the synchronization can connect to the source system).

	Regarding claim 2, Jeide teaches the back-end system comprises an inbound queue unit that processes the entries (Jeide: [0116]-[0117]; According to an embodiment, mobile office server 437 queues the packets of information corresponding to events 958 for the target system into queues 946. The queued packets are then sent from synchronization server 122 to mobile device 160 via interface 230).  

	Regarding claim 5, Jeide teaches generating the offline change data at each of the client-side subsystems, wherein the offline change data comprises a change data type selected from: a newly created base document, a change to the newly created base document, or a change to a previously synchronized base document (Jeide: [0091]-[0093]; When client sync agent 164 receives the call to UpdateRecord, it may use the PIM data store objects to insert the data object into its mobile PIM data store, such as mobile PIM data store 318 depicted in FIG. 3. In step 854, when the mobile device connects to the server running server sync agent 128, the outstanding AsyncMethodInvocation call to InsertRecord is run to insert the new data object on the mobile device. After the data object is inserted, client sync 164 knows the real RecordID that was used for the new object so that client sync agent 164 can return the new RecordId for the output ID argument in the UpdateRecord results. In step 856, results are stored in the Results Cache on the mobile device running client sync agent 164 until they are successfully delivered to the server in case the connection to the server is lost);  

	Regarding claim 6, Jeide teaches NAI- 1516211341v13Attorney's Docket No.: 14291-394-999/ 150748US02processing, at each client-side subsystem, the offline change data each time the change data is generated while offline by: determining the change data type, wherein when[[if]] the change data type comprises the newly created base document, the processing generates a new unique client key associated with the newly created base document, when[[if]] the change data type comprises the change to the newly created base document, associating the new client key of the newly created base document to the change of the newly created base document (Jeide: [0091]-[0093]; When client sync agent 164 receives the call to UpdateRecord, it may use the PIM data store objects to insert the data object into its mobile PIM data store, such as mobile PIM data store 318 depicted in FIG. 3. In step 854, when the mobile device connects to the server running server sync agent 128, the outstanding AsyncMethodInvocation call to InsertRecord is run to insert the new data object on the mobile device. After the data object is inserted, client sync agent 164 knows the real RecordID that was used for the new object so that client sync agent 164 can return the new RecordId for the output ID argument in the UpdateRecord results. In step 856, results are stored in the Results Cache on the mobile device running client sync agent 164 until they are successfully delivered to the server in case the connection to the server is lost), and 

when[[if]] the change data type comprises the previously synchronized base document, associating a backend key of the previously synchronized base document to the change of the previously synchronized base document (Jeide: [0095]; Once sync engine object 124 has the results and the new RecordID that mobile device 160 actually used, it can update the mapping in its local ID map so that mobile device 160 knows the device local unique identifier (LUID) in case the data object later needs to be updated or deleted. [0098]; At this point, according to an embodiment, client interface for mobile device 246 will look into its local ID map to determine if it has already synchronized this particular data object to the server. The client interface for mobile device 246 will then use a call to invoke the UpdateRecord method in sync engine object 124. If the client interface for mobile device 246 determines that there is no existing record ID mapping in its ID map, it will use an empty RecordId in the call to UpdateRecord).  

	Regarding claim 8, Jeide teaches assigning the backend key associated with the newly created base document comprises analyzing the mapping table to identify the backend key from the mapped key pair with the client key associated with the newly created base document (Jeide: [0095]; Once sync engine object 124 has the results and the new RecordID that mobile device 160 actually used, it can update the mapping in its local ID map so that mobile device 160 knows the device local  the data object later needs to be updated or deleted. [0098]; At this point, according to an embodiment, client interface for mobile device 246 will look into its local ID map to determine if it has already synchronized this particular data object to the server. The client interface for mobile device 246 will then use a call to invoke the UpdateRecord method in sync engine object 124. If the client interface for mobile device 246 determines that there is no existing record ID mapping in its ID map, it will use an empty RecordId in the call to UpdateRecord).  

	Regarding claim 9, Jeide teaches a system comprising: at least one programmable data processor (Jeide: [0161]; Computer system 1200 includes one or more processors, such as processor 1204. Processor 1204 can be a special purpose or a general purpose processor); and

 memory storing instructions which, when executed by the at least one programmable data processor (Jeide: [0166]; Computer programs (also called computer control logic) are stored in main memory 1208 and/or secondary memory 1210. Computer programs may also be received via communications interface 1224. Such computer programs, when executed, enable computer system 1200 to implement the present invention as discussed herein. In particular, the computer programs, when executed, enable processor 1204),

 	result in operations comprising: receiving, by an inbound queue at a back-end system over a communications network, offline change data originating from synchronization queues on each of a plurality of client-side subsystems (Jeide: [0109]; If the sync engine object receives a second update, modification, or delete request from a client sync agent when the first operation is still in the process of being handled, it will queue an appropriate request to the other client sync agent to act on the data, but it will send the request as ‘Paused’ to the sync engine object. Queued requests that are paused are never sent to the client interface on the mobile device and/or the client interface on servers until they are resumed), 

the offline change data being generated at such client-side subsystems when such client-side subsystems are not connected to the back-end system over the communications network (Jeide: [0110]; There exists a potential for timing problems when multiple, simultaneous changes are made to a data object wherein one of the changes is made on a mobile device that is offline (i.e., completely disconnected from the wireless network). For example, when an email message or calendar entry is composed, edited, or deleted on a mobile device that is not connected to the network and a simultaneous change occurs on the enterprise email server to the same message or calendar entry, there is potential for a synchronization conflict. [0136]-[0138]; In step 1054 an evaluation is made regarding whether the target involved in the synchronization is offline. For example, if the target is a mobile client device, it may be offline due to being shut down or rebooted by a user. If the target is a server, it may be temporarily offline due to a scheduled shutdown (i.e., for scheduled maintenance) or an unscheduled reboot/restart. In step 1056, information needed for the method calls on the target are saved in the target system's request cache while the target is offline. In an based upon events (i.e., triggered by events) to determine if the target system is still offline. In step 1058, outstanding asynchronous calls to InsertRecord are made. This step is performed after the target is online. In this step, once the target is online and receives a request to make a method call, the method call is made on the target, the method is executed on the target, and the control is passed to step 1070 where the results of the method call will be queued until the target is connected to the source system), 

the offline change data being either the creation of a new based document or a modification of a pre-existing existing based document when the respective client-side subsystem is not connected to the back-end system (Jeide: [0109]; If either ID has changed, the sync engine object will cancel the original request and re-submit it using the new IDs based on the previous change. According to an embodiment of the synchronization system, the sync engine object will change the function parameters and resume rather than canceling and resubmitting the request); and 

synchronizing, by the back-end system, each of a plurality of entries in the synchronization queues until all such entries are processed by: generating, when[[if]] the entry corresponds to a newly created base document, a new backend key associated with such newly created base document (Jeide: [0091]-[0093]; When client sync agent 164 receives the call to UpdateRecord, it may use the PIM data store objects to insert the data object into its mobile PIM data store, such as mobile PIM data store 318 depicted in FIG. 3. In step 854, when the mobile device connects to the server running server sync agent 128, the outstanding AsyncMethodInvocation call to InsertRecord is run to insert the new data object on the mobile device. After the data object is inserted, client sync agent 164 knows the real RecordID that was used for the new object so that client sync agent 164 can return the new RecordId for the output ID argument in the UpdateRecord results. In step 856, results are stored in the Results Cache on the mobile device running client sync agent 164 until they are successfully delivered to the server in case the connection to the server is lost), and

mapping the new backend key to a client key generated at the corresponding client-side subsystem and associated with the newly created base document to form a mapped key pair in a key mapping table (Jeide: [0095]; Once sync engine object 124 has the results and the new RecordID that mobile device 160 actually used, it can update the mapping in its local ID map so that mobile device 160 knows the device local unique identifier (LUID) in case the data object later needs to be updated or deleted. [0098]; At this point, according to an embodiment, client interface for mobile device 246 will look into its local ID map to determine if it has already synchronized this particular data object to the server. The client interface for mobile device 246 will then use a call to invoke the UpdateRecord method in sync engine object 124. If the client interface for mobile device 246 determines that there is no existing record ID mapping in its ID map, it will use an empty RecordId in the call to UpdateRecord); 

 NAI- 1516211341v15Attorney's Docket No.: 14291-394-999/ 150748US02 	assigning, when[[if]] the entry corresponds to a newly created base document or a base document previously synchronized by the back-end system, a pre-existing backend key associated with the newly created base document or the previously synchronized base document, and storing change data specified by the entry processed in the backend sub- system (JEIDE: [0107]; When the sync engine object is notified of a modified data object, it will look up the ID in the ID mapping table. If the sync engine object finds a match, then it looks up the matching ID for the given client sync agent and forwards the update using the appropriate local unique identifier (LUID). If the LUID changes after the update has occurred, the sync engine object will know about the new ID in the results of the method call. From here, the sync engine object can update the LUID in the ID mapping table). 

storing, for each of a plurality of changes at each client-side subsystem, change data and an associated key as an entry in a respective synchronization queue (JEIDE: [0120]-[0121]; After an insert or update operation has finished storing the data object in a local data store on the mobile device, the client sync agent reads the current data object version from the mobile PIM data store and includes it in the response results sent back to the sync engine object. The sync engine object then stores this RecordVersion in the ID mapping table depicted in table 1 above…when subsequent update or delete operations occur, the sync engine object will include the previous RecordVersion value it had saved in the ID mapping table. [0126]; Now assume that the sync engine object receives another update from the client sync agent indicating the client change. As the sync engine object already has a request queued for this particular data object, it will add another record to its ID mapping table as shown in Table 5 and will add a corresponding record to its Queued Requests table as shown in table 6…The client sync agent will eventually receive the queued update request. The RecVer sent by the sync engine object was V100, but according to the current state of the actual data, the RecVer is V200. Thus, it is in conflict); and

 synchronizing, for each client-side subsystem, the entries in the respective synchronization queue with the backend sub-system when the corresponding client-side subsystem is online (JEIDE: [0138]; In step 1058, outstanding asynchronous calls to InsertRecord are made. This step is performed after the target is online. In this step, once the target is online and receives a request to make a method call, the method call is made on the target, the method is executed on the target, and the control is passed to step 1070 where the results of the method call will be queued until the target is connected to the source system. Any asynchronous calls queued in the target system's request cache are made in this step and control is passed to step 1070. [0140]; In step 1072 an evaluation is made regarding whether the target system involved in the synchronization can connect to the source system).  

	Regarding claim 10, Jeide teaches the back-end system comprises an inbound queue unit that processes the entries (Jeide: [0116]-[0117]; According to an embodiment, mobile office server 437 queues the packets of information corresponding to events 958 for the target system into queues 946. The queued packets are then sent from synchronization server 122 to mobile device 160 via interface 230).  

	Regarding claim 13, Jeide teaches the operations further comprise: generating the offline change data at each of the client-side subsystems, wherein the offline change data comprises a change data type selected from: a newly created base document, NAI- 1516211341v16Attorney's Docket No.: 14291-394-999/ 150748US02 a change to the newly created base document, or a change to a previously synchronized base document (Jeide: [0091]-[0093]; When client sync agent 164 receives the call to UpdateRecord, it may use the PIM data store objects to insert the data object into its mobile PIM data store, such as mobile PIM data store 318 depicted in FIG. 3. In step 854, when the mobile device connects to the server running server sync agent 128, the outstanding AsyncMethodInvocation call to InsertRecord is run to insert the new data object on the mobile device. After the data object is inserted, client sync agent 164 knows the real RecordID that was used for the new object so that client sync agent 164 can return the new RecordId for the output ID argument in the UpdateRecord results. In step 856, results are stored in the Results Cache on the mobile device running client sync agent 164 until they are successfully delivered to the server in case the connection to the server is lost);  

	Regarding claim 14, Jeide teaches the operations further comprise: processing, at each client-side subsystem, the offline change data each time the change data is generated while offline by: determining the change data type, wherein when[[if]] the change data type comprises the newly created base document, the processing generates a new unique client key associated with the newly created base document,  when[[if]] the change data type comprises the change to the newly created base document, associating the new client key of the newly created base document to the change of the newly created base document (Jeide: [0091]-[0093]; When client sync agent 164 receives the call to UpdateRecord, it may use the PIM data store objects to insert the data object into its mobile PIM data store, such as mobile PIM data store 318 depicted in FIG. 3. In step 854, when the mobile device connects to the server running server sync agent 128, the outstanding AsyncMethodInvocation call to InsertRecord is run to insert the new data object on the mobile device. After the data object is inserted, client sync agent 164 knows the real RecordID that was used for the new object so that client sync agent 164 can return the new RecordId for the output ID argument in the UpdateRecord results. In step 856, results are stored in the Results Cache on the mobile device running client sync agent 164 until they are successfully delivered to the server in case the connection to the server is lost), and

 	when[[if]] the change data type comprises the previously synchronized base document, associating a backend key of the previously synchronized base document to the change of the previously synchronized base document (Jeide: [0095]; Once sync engine object 124 has the results and the new RecordID that mobile device 160 actually used, it can update the mapping in its local ID map so that mobile device 160 knows the device local unique identifier (LUID) in case the data object later needs to be updated or deleted. [0098]; At this point, according to an embodiment, client interface for mobile device 246 will look into its local ID map to determine if it has already synchronized this particular data object to the server. The client interface for mobile device 246 will then use a call to invoke the UpdateRecord method in sync engine object 124. If the client interface for mobile device 246 determines that there is no existing record ID mapping in its ID map, it will use an empty RecordId in the call to UpdateRecord).  

	Regarding claim 16, Jeide teaches assigning the backend key associated with the newly created base document comprises analyzing the mapping table to identify the backend key from the mapped key pair with the client key associated with the newly created base document (Jeide: [0095]; Once sync engine object 124 has the results and the new RecordID that mobile device 160 actually used, it can update the mapping in its local ID map so that mobile device 160 knows the device local unique identifier (LUID) in case the data object later needs to be updated or deleted. [0098]; At this point, according to an embodiment, client interface for mobile device 246 will look into its local ID map to determine if it has already synchronized this particular data object to the server. The client interface for mobile device 246 will then use a call to invoke the UpdateRecord method in sync engine object 124. If the client interface for mobile device 246 determines that there is no existing record ID mapping in its ID map, it will use an empty RecordId in the call to UpdateRecord).  

	Regarding claim 17, Jeide teaches non-transitory computer-readable media storing instructions which, when executed by at least one computer (JEIDE: [0167]; Embodiments of the invention employ any computer useable or readable medium, known now or in the future. Examples of computer useable mediums include, but are not limited to, primary storage devices (e.g., any type of random access memory), secondary storage devices (e.g., hard drives, floppy disks, CD ROMS, ZIP disks, tapes, magnetic storage devices, optical storage devices, MEMS, nanotechnological storage device, etc), 

result in operations comprising: receiving, by an inbound queue at a back-end system over a communications network (Jeide: [0109]; If the sync engine object receives a second update, modification, or delete request from a client sync agent when the first operation is still in the process of being handled, it will queue an appropriate request to the other client sync agent to act on the data, but it will send the request as ‘Paused’ to the sync engine object. Queued requests that are paused are never sent to the client interface on the mobile device and/or the client interface on servers until they are resumed),

 offline change data originating from synchronization queues on each of a plurality of client-side subsystems (Jeide: [0110]; There exists a potential for timing problems when multiple, simultaneous changes are made to a data object wherein one of the changes is made on a mobile device that is offline (i.e., completely disconnected from the wireless network). For example, when an email message or calendar entry is composed, edited, or deleted on a mobile device that is not connected to the network and a simultaneous change occurs on the enterprise email server to the same message or calendar entry, there is potential for a synchronization conflict. [0136]-[0138]; In step 1054 an evaluation is made regarding whether the target involved in the synchronization is offline. For example, if the target is a mobile client device, it may be offline due to being shut down or rebooted by a user. If the target is a server, it may be temporarily offline due to a scheduled shutdown (i.e., for scheduled maintenance) or an unscheduled reboot/restart. In step 1056, information needed for the method calls on the target are saved in the target system's request cache while the target is offline. In an embodiment, control is passed back to step 1054 based upon events (i.e., triggered by events) to determine if the target system is still offline. In step 1058, outstanding asynchronous calls to InsertRecord are made. This step is performed after the target is online. In this step, once the target is online and receives a request to make a method call, the method call is made on the target, the method is executed on the target, and the control is passed to step 1070 where the results of the method call will be queued until the target is connected to the source system), 

the offline change data being generated at such client-side subsystems when such client-side subsystems are not connected to the back-end system over the communications network (Jeide: [0110]; There exists a potential for timing problems when multiple, simultaneous changes are made to a data object wherein one of the changes is made on a mobile device that is offline (i.e., completely disconnected from the wireless network). For example, when an email message or calendar entry is composed, edited, or deleted on a mobile device that is not connected to the network and a simultaneous change occurs on the enterprise email server to the same message or calendar entry, there is potential for a synchronization conflict. [0136]-[0138]; In step 1054 an evaluation is made regarding whether the target involved in the synchronization is offline. For example, if the target is a mobile client device, it may be offline due to being shut down or rebooted by a user. If the target is a server, it may be temporarily offline due to a scheduled shutdown (i.e., for scheduled maintenance) or an unscheduled reboot/restart. In step 1056, information needed for the method calls on the target are saved in the target system's request cache while the target is offline. In an embodiment, control is passed back to step 1054 based upon events (i.e., triggered by events) to determine if the target system is still offline. In step 1058, outstanding asynchronous calls to InsertRecord are made. This step is performed after the target is online. In this step, once the target is online and receives a request to make a method call, the method call is made on the target, the method is executed on the target, and the control is passed to step 1070 where the results of the method call will be queued until the target is connected to the source system),

 the offline change data being either the creation of a new based document or a modification of a pre-existing existing based document when the respective client-side subsystem is not connected to the back-end system (Jeide: [0109]; If either ID has changed, the sync engine object will cancel the original request and re-submit it using the new IDs based on the previous change. According to an embodiment of the synchronization system, the sync engine object will change the function parameters and resume rather than canceling and resubmitting the request); 

when[[if]] the entry corresponds to a newly created base document, a new backend key associated with such newly created base document, and mapping the new NAI- 1516211341v18Attorney's Docket No.: 14291-394-999/ 150748US02 backend key to a client key generated at the corresponding client-side subsystem and associated with the newly created base document to form a mapped key pair in a key mapping table (Jeide: [0095]; Once sync engine object 124 has the results and the new RecordID that mobile device 160 actually used, it can update the mapping in its local ID map so that mobile device 160 knows the device local unique identifier (LUID) in case the data object later needs to be updated or deleted. [0098]; At this point, according to an embodiment, client interface for mobile device 246 will look into its local ID map to determine if it has already synchronized this particular data object to the server. The client interface for mobile device 246 will then use a call to invoke the UpdateRecord method in sync engine object 124. If the client interface for mobile device 246 determines that there is no existing record ID mapping in its ID map, it will use an empty RecordId in the call to UpdateRecord); and

 assigning, when[[if]] the entry corresponds to a newly created base document or a base document previously synchronized by the back-end system, a pre-existing backend key associated with the newly created base document or the previously synchronized base document, and storing change data specified by the entry processed in the backend sub-system (JEIDE: [0107]; When the sync engine object is notified of a modified data object, it will look up the ID in the ID mapping table. If the sync engine object finds a match, then it looks up the matching ID for the given client sync agent and forwards the update using the appropriate local unique identifier (LUID). If the LUID changes after the update has occurred, the sync engine object will know about the new ID in the results of the method call. From here, the sync engine object can update the LUID in the ID mapping table), 

storing, for each of a plurality of changes at each client-side subsystem, change data and an associated key as an entry in a respective synchronization queue (JEIDE: [0120]-[0121]; After an insert or update operation has finished storing the data object in a local data store on the mobile device, the client sync agent reads the current data object version from the mobile PIM data store and includes it in the response results sent back to the sync engine object. The sync engine object then stores this RecordVersion in the ID mapping table depicted in table 1 above…when subsequent update or delete operations occur, the sync engine object will include the previous RecordVersion value it had saved in the ID mapping table. [0126]; Now assume that the sync engine object receives another update from the client sync agent indicating the client change. As the sync engine object already has a request queued for this particular data object, it will add another record to its ID mapping table as shown in Table 5 and will add a corresponding record to its Queued Requests table as shown in table 6…The client sync agent will eventually receive the queued update request. The RecVer sent by the sync engine object was V100, but according to the current state of the actual data, the RecVer is V200. Thus, it is in conflict); and 

synchronizing, for each client-side subsystem, the entries in the respective synchronization queue with the backend sub-system when the corresponding client-side subsystem is online (JEIDE: [0138]; In step 1058, outstanding asynchronous calls to InsertRecord are made. This step is performed after the target is online. In this step, once the target is online and receives a request to make a method call, the method call is made on the target, the method is executed on the target, and the control is passed to step 1070 where the results of the method call will be queued until the target is connected to the source system. Any asynchronous calls queued in the target system's request cache are made in this step and control is passed to step 1070. [0140]; In step 1072 an evaluation is made regarding whether the target system involved in the synchronization can connect to the source system).  

	Regarding claim 18, Jeide teaches the operations further comprise: generating the offline change data at each of the client-side subsystems, wherein the offline change data comprises a change data type selected from: a newly created base document, a change to the newly created base document, or a change to a previously synchronized base document (Jeide: [0091]-[0093]; When client sync agent 164 receives the call to UpdateRecord, it may use the PIM data store objects to insert the data object into its mobile PIM data store, such as mobile PIM data store 318 depicted in FIG. 3. In step 854, when the mobile device connects to the server running server sync agent 128, the outstanding AsyncMethodInvocation call to InsertRecord is run to insert the new data object on the mobile device. After the data object is inserted, client sync agent 164 knows the real RecordID that was used for the new object so that client sync agent 164 can return the new RecordId for the output ID argument in the UpdateRecord results. In step 856, results are stored in the Results Cache on the mobile device running client sync agent 164 until they are successfully delivered to the server in case the connection to the server is lost);  

	Regarding claim 19, Jeide teaches the operations further comprise: NAI- 1516211341v19Attorney's Docket No.: 14291-394-999/ 150748US02 processing, at each client-side subsystem, the offline change data each time the change data is generated while offline by: determining the change data type, wherein when[[if]] the change data type comprises the newly created base document, the processing generates a new unique client key associated with the newly created base document, when[[if]] the change data type comprises the change to the newly created base document, associating the new client key of the newly created base document to the change of the newly created base document (Jeide: [0091]-[0093]; When client sync agent 164 receives the call to UpdateRecord, it may use the PIM data store objects to insert the data object into its mobile PIM data store, such as mobile PIM data store 318 depicted in FIG. 3. In step 854, when the mobile device connects to the server running server sync agent 128, the outstanding AsyncMethodInvocation call to InsertRecord is run to insert the new data object on the mobile device. After the data object is inserted, client sync agent 164 knows the real RecordID that was used for the new object so that client sync agent 164 can return the new RecordId for the output ID argument in the UpdateRecord results. In step 856, results are stored in the Results Cache on the mobile device running client sync agent 164 until they are successfully delivered to the server in case the connection to the server is lost), and 

when[[if]] the change data type comprises the previously synchronized base document, associating a backend key of the previously synchronized base document to the change of the previously synchronized base document (Jeide: [0095]; Once sync engine object 124 has the results and the new RecordID that mobile device 160 actually used, it can update the mapping in its local ID map so that mobile device 160 knows the device local unique identifier (LUID) in case the data object later needs to be updated or deleted. [0098]; At this point, according to an embodiment, client interface for mobile device 246 will look into its local ID map to determine if it has already synchronized this particular data object to the server. The client interface for mobile device 246 will then use a call to invoke the UpdateRecord method in sync engine object 124. If the client interface for mobile device 246 determines that there is no existing record ID mapping in its ID map, it will use an empty RecordId in the call to UpdateRecord).  

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2009/0282125 issued to JEIDE et al. (hereinafter as "JEIDE") in view of U.S Patent Application Publication 2002/0049776 issued to Aronoff et al. (hereinafter as “Aronoff”).

Regarding claim 3, Jeide teaches claimed invention substantially as claimed, however Jeide does not explicitly teach the entries are sequentially processed.

	Aronoff teaches the entries are sequentially processed (Aronoff: [0032]; For example, according to one embodiment, the replication system 115 includes a reader queue 130, one or more poster queues 135, one or more reader processes 137, one or more poster processes 140, and a reconcile process 143. According to one embodiment, the reader queue 130 comprises a first-in-first-out (FIFO) queue as is known to a skilled artisan. For example, the FIFO queue may use various pointers in revolving memory locations to indicate where incoming and outgoing data is to be placed).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Jeide (teaches processing at each client-side subsystem, the offline change data each time the change data is generated while offline by determining the change data type and synchronizing with the back-end system and assigning the entry corresponding to the newly created based documents and storing change data specified by the backend sub-system when online) with the teachings of Aronoff (teaches the entries are sequentially processed). One of ordinary skill in the art would have been motivated to make such a combination of providing better priority to process the oldest data first on where the data is left off in such provide smooth transition in restarting the system in the same position to provide an efficient  and Aronoff) teach features that are directed to analogous art and they are directed to the same field of endeavor as Jeide and Aronoff are directed to synchronizing and replicating data from source to destination.

	Regarding claim 4, the modification of Jeide and Aronoff teaches claimed invention substantially as claimed, and Aronoff further teaches the entries are processed on a first in first out (FIFO) basis (Aronoff: [0032]; For example, according to one embodiment, the replication system 115 includes a reader queue 130, one or more poster queues 135, one or more reader processes 137, one or more poster processes 140, and a reconcile process 143. According to one embodiment, the reader queue 130 comprises a first-in-first-out (FIFO) queue as is known to a skilled artisan. For example, the FIFO queue may use various pointers in revolving memory locations to indicate where incoming and outgoing data is to be placed).  

	Regarding claim 11, Jeide teaches claimed invention substantially as claimed, however Jeide does not explicitly teach the entries are sequentially processed.

	Aronoff teaches the entries are sequentially processed (Aronoff: [0032]; For example, according to one embodiment, the replication system 115 includes a reader queue 130, one or more poster queues 135, one or more reader processes 137, one or more poster processes 140, and a reconcile process 143. According to one queue 130 comprises a first-in-first-out (FIFO) queue as is known to a skilled artisan. For example, the FIFO queue may use various pointers in revolving memory locations to indicate where incoming and outgoing data is to be placed).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Jeide (teaches processing at each client-side subsystem, the offline change data each time the change data is generated while offline by determining the change data type and synchronizing with the back-end system and assigning the entry corresponding to the newly created based documents and storing change data specified by the backend sub-system when online) with the teachings of Aronoff (teaches the entries are sequentially processed). One of ordinary skill in the art would have been motivated to make such a combination of providing better priority to process the oldest data first on where the data is left off in such provide smooth transition in restarting the system in the same position to provide an efficient system (See Aronoff: [0059]). In addition, the references (Jeide and Aronoff) teach features that are directed to analogous art and they are directed to the same field of endeavor as Jeide and Aronoff are directed to synchronizing and replicating data from source to destination.

	Regarding claim 12, the modification of Jeide and Aronoff teaches claimed invention substantially as claimed, and Aronoff further teaches the entries are processed on a first in first out (FIFO) basis (Aronoff: [0032]; For example, the replication system 115 includes a reader queue 130, one or more poster queues 135, one or more reader processes 137, one or more poster processes 140, and a reconcile process 143. According to one embodiment, the reader queue 130 comprises a first-in-first-out (FIFO) queue as is known to a skilled artisan. For example, the FIFO queue may use various pointers in revolving memory locations to indicate where incoming and outgoing data is to be placed).

Allowable Subject Matter
Claims 7, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: As recited above, Jeide teaches “receiving, by an inbound queue at a back-end system over a communications network, offline change data originating from synchronization queues on each of a plurality of client-side subsystems….mapping the new backend key to a client key generated at the corresponding client-side subsystem and associated with the newly created base document to form a mapped key pair in a key mapping table”; Jeide does not explicitly teach “storing, at each client-side subsystem, the corresponding change data and associated key as an entry in a synchronization queue having x number of entries for generating x number of change data while offline without synchronizing with the backend sub-system….the first entry being the earliest change data and the last entry being the latest change data while offline without synchronizing with the backend sub-system; and synchronizing, for each client-side subsystem, the x entries in the synchronization queue with the backend sub-system when the corresponding client- side subsystem is online”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2009/0157802 issued to Kang et al. (hereinafter as “Kang”) teaches data synchronization in which send data to the server and determines conflict and resolve the data to improve the efficiency of data synchronization.
U.S Patent Application Publication 2011/0126256 issued to Wang et al. (hereinafter as “Wang”) teaches live broadcasting in distributed network where the trackers check status reports of information synchronization.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 
				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

5/28/2021
/ANDREW N HO/Examiner
Art Unit 2162    


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162